DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/25/2021 has been entered.
Claim 1 is currently amended. Claims 2, 3, 5, 7 and 10 are canceled. Claims 4, 6, 8, 9, 11 and 12 are as previously presented.
Response to Arguments
Applicant’s arguments, see remarks , filed 1/25/21, with respect to the rejection(s) of claim(s) 1, 4, 6, 8, 9, 11, and 12 under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of newly applied art. 
Specifically, applicant’s argument that the prior art of record failed to explicitly teach “providing a substantially uniform force over the entirety of the cross sectional perimeter of the profiled strand normal to the cross sectional perimeter” was found persuasive. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, and 4, 6, 8, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Meyer (US 20020178774 A1, of record) in view of Mazlout (US 20030107864 A1)
With respect to claims 1 and 11, Meyer teaches a pulling device wherein the clamping device is a collet which “encircles the part being produced” (P0013, 7A and 7B in Fig. 1) and is also capable of use in a pultrusion device and gripping in a force fitting manner a pultruded profiled strand to be  conveyed, applying a tensile force on said strand (P0013, 7A and 7B in Fig. 1) but fails to teach the claimed details of the clamping device, only teaching that the collet separates into two pieces (P0013). In the (Fig. 2, cross-section of the 3 jaws shown in Fig. 3, jaws 22-24, P0033, diameter closing moves all 3 jaws in relation to one another in order to clamp an object). It would have been obvious to one of ordinary skill in the art to use this well-known collet design with multiple jaws in order to achieve the expected result of grabbing, being further motivated to provide a strong, uniform gripping strength (P0042). Mazlout further teaches each clamping jaw comprises one clamping face that is capable of contacting an external contour of the profiled strand over a surface area (they form the surfaces of gripping hole 33, Fig. 3, P0033), the clamping faces of the clamping jaws define an internal contour of the clamping device configured so as to be complementary to the external contour of the profiled strand to be clamped(they form the surfaces of gripping hole 33 which is complementary to tube 34, Fig. 3, P0033), the internal contour of the clamping device enclosing a receptacle space for the disposition of the profiled strand (all shown in Fig. 3, inner faces 20, plurality of jaws 16). 
With respect to the intended use on a limitation “and to thereby provide a substantially uniform clamping force over the entirety of the cross sectional perimeter of the profiled strand normal to the cross sectional perimeter of the profiled strand”. While neither Meyer nor Mazlout explicitly teach this intended use, the collet as taught by the combination above would be capable of doing so (uniform force on cylindrical product, P0042).  See MPEP 2111.04 for more details on thereby clauses.
With respect to claim 4, Mazlout further teaches a collet that comprises a cone-shaped external contour and longitudinal slots for mutually separating the clamping jaws (Figs. 2-3, jaws 22-24 separated by longitudinal slots, cone shape shown in Fig. 3, sloped portions 20 and 27, P0033), a collet receptacle has an internal cone configured so as to be complementary to the cone-shaped external contour (nut 28, P0033), the collet receptacle being provided for closing the collet and pressing the clamping jaws in order to clamp the profiled strand (P0033).
With respect to claim 6, Mazlout further teaches wherein the internal contour defined by the clamping jaws is configured to be round, oval or polygonal (Figs. 2-3, jaws 22-24)
With respect to claims 8 and 9, Mazlout further teaches wherein the clamping directions of the moveable clamping jaws converge in a common center (P0033, diameter of circular inner surface 33 decreases which means they all converge towards the center of that circle).
Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Meyer (US 20020178774 A1, of record) in view of Mazlout (US 5495425, of record) as applied to claim 1 above, further in view of Johnson (US 20040234742 A1).
With respect to claim 11, the combination as applied above fails to explicitly teach a pultrusion device, being silent on this. In the same field of endeavor, continuous production via pulling means, Johnson teaches a pultrusion device comprising a pulling device (Fig. 1). It would have been obvious to one of ordinary skill in the art to modify the apparatus as applied above by using it as a replacement for the pulling means as taught by Johnson, to achieve the expected result of pulling in a pultrusion device.
"The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results." KSR Int'l Co. v. Teleflex Inc., 127 S.Ct. 1727, 82 USPQ2d 1385 (2007).

(Meyer, Fig. 1).  In the same field of endeavor, pulling devices, Johnson further teaches wherein the pulling device comprises two clamping devices configured to be moveable in an alternating manner in the pultrusion direction and being configured to contact the profiled strand in an alternating manner in order to apply the tensile force (hand-over-hand method, P0040, Fig. 1). It would have been obvious to one of ordinary skill in the art to modify the apparatus as taught above to operate in this known hand over hand method as a known approach to achieve the expected results of pulling the product. 
"The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results." KSR Int'l Co. v. Teleflex Inc., 127 S.Ct. 1727, 82 USPQ2d 1385 (2007).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE WALKER BRADY whose telephone number is (571)270-5128.  The examiner can normally be reached on 9-5 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on 571-270-7001.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/G.W.B./Examiner, Art Unit 1741                                   





/ALISON L HINDENLANG/Supervisory Patent Examiner, Art Unit 1741